Citation Nr: 1442806	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-27 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability, claimed as residuals of cold weather injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to December 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).

On his August 2012 VA Form 9, the Veteran requested a hearing at the RO before a Veterans Law Judge.  The Veteran was scheduled for a Travel Board hearing on August, 6, 2014.  However, the Veteran failed to appear for the scheduled hearing.  

The record reflects that the Veteran contacted the RO on August 12, 2014, and relayed that he was unable to attend the August 6, 2014, hearing because he had to appear in court that day.  He requested that he be rescheduled for a Travel Board hearing.  

The applicable regulation provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704.  However, as the Veterans' benefits system is to be both "paternalistic" and "uniquely pro-claimant," a remand of this matter to the RO is warranted to reschedule the Veteran's requested Travel Board hearing.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 200); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  As the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



